In each count of the complaint it is expressly averred that plaintiff's intestate was injured by one of defendant's cars. Without proof of that averment, there could be no recovery.
The intestate, an aged woman, and physically infirm, was seen to step on the street car track a short distance in front of an approaching car, which she apparently had not observed. When she saw the car, then only six or eight feet away, and moving at a moderate speed, she was seen to throw up one hand, and then to reel and fall by the side of the track, just as the car ran alongside of her, about half its length.
No witness testified, directly or inferentially, that the car struck the woman or the umbrella which she had in her hand. On the other hand, the motorman and one Bagley (a witness for plaintiff), who saw the intestate fall, testified positively that the car did not strike her. The intestate herself told the motorman immediately after her fall that the car did not strike her, and later on she told her attending physician, Dr. Williams, that it did not strike her.
Dr. Williams, who saw her on the third day after her injury, and almost daily thereafter till her death about six weeks later, and who examined her thoroughly and repeatedly, testified that "there was absolutely nothing to indicate that something moving, like a street car, had hit her," and, further, that "there was no mark on the lady whatever that could have been due to violence, except her left hip. There was no evidence of external injury other than falling to the ground, that I could find."
C. E. Groover, one of plaintiff's witnesses, testified that he saw the intestate "reel and fall," and that, after he "saw this lady wheel out of the way, the car checked and rolled up and stopped."
All of this testimony is convincing and conclusive, and finds no contradiction in the record, nor does counsel for plaintiff assert or point out any such contradiction.
We think the trial judge erred in refusing to give the affirmative instructions requested by defendant, and the judgment will be reversed, *Page 486 
and the cause remanded for another trial.
Reversed and remanded.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.